Citation Nr: 0913031	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted from June 4, 1999 to 
November 22, 2001 for a left knee sprain with patella 
bipartita?

2.  What evaluation is warranted since November 23, 2001 for 
a left knee sprain with patella bipartita?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to February 
1983 and from July 1987 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the Veteran's claim for 
entitlement to service connection for a left knee disability 
and assigned a 10 percent evaluation.  The Veteran appeals 
this initial evaluation.  The case was remanded b the Board 
in December 2005.  The case has since been returned to the 
Board by the Pittsburgh, Pennsylvania RO.

The issue of what evaluation is warranted since November 23, 
2001 for a left knee sprain with patella bipartita is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

From June 4, 1999 to November 22, 2001, the Veteran's left 
knee sprain with patella bipartite was not productive of more 
than a slight lateral instability, it was not manifested by a 
limitation of extension to 10 degrees, and it was not 
manifested by a limitation of flexion to 45 degrees.


CONCLUSION OF LAW

From June 4, 1999 to November 22, 2001, the Veteran's left 
knee sprain with patella bipartite did not meet the criteria 
for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F. 3d 1311 (Fed Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
The claimant was provided the opportunity to present 
additional pertinent evidence after the Board's December 2005 
remand.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication, or prejudices the appellant.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  The Rating Schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service. The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a limitation 
of flexion to 45 degrees warrants a 10 percent rating.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5261, a limitation of 
extension to 10 degrees warrants a 10 percent rating.  

The normal range of motion for the knee is from zero degrees 
of extension to 140 degrees of flexion.  See 38 C.F.R. § 
4.71a, Plate II.

The Veteran's service treatment records show complaints of 
left knee pain due to a flare-up of knee problems that had 
been bothering the appellant since he was a child.  In July 
1981, the Veteran was diagnosed with patella bipartita.  No 
degenerative orthoarthritic changes were found.  

The Veteran was afforded a VA examination in November 2001 in 
response to his claim.  A physical examination found the left 
knee contour to be unremarkable.  No synovial effusion was 
found.  The joint line was nontender on palpation and 
pressure.  Lachmann sign, McMurray's sign, and pivot shift 
were negative.  All ligaments were firm.  The top of the 
patella was tender on pressure.  No crepitus was present, but 
there was popping on motion.  All other findings on the left 
knee were within normal limits.  No quadratrophy was found.

Left knee motion was shown from zero degrees of extension to 
135 degrees of flexion.  During maximum knee flexion, the 
Veteran complained of tightness at the top of the kneecap but 
no pain.  No measurable limitation of bilateral knee flexion 
or extension was noted.  The Veteran's range of motion after 
repetitive action remained the same.  There was no pain under 
and around the kneecaps and no increase of symptoms on common 
activity and repetitive motion during the course of the 
examination.  No further measureable limitation of motion was 
determinable.

Muscular strength of the left knee was 5/5.  Coordination was 
undisturbed.  Speed was not significantly reduced during 
common motions on even ground.  X-rays of the left knee 
showed noted a genetic patella bipartita, but generally 
normal findings for the Veteran's age.  There was no narrowed 
joint space or any evidence of any arthritic changes at 
bilateral knees.  Normal bone structure was found in all 
visualized skeletal parts.  He was diagnosed with bilateral 
genetic patella bipartita, resulting in no measurable 
limitation of motion and function but recurrent complaints on 
prolonged use.

The Veteran did not meet the criteria for a higher initial 
rating during the term from June 4, 1999 to November 22, 
2001.  At the VA examination, he showed full extension and 
flexion to 135 degrees, even after repetitive use.  Moderate 
lateral instability was not shown.  The Veteran had normal 
coordination and speed, and his ligaments were firm.  
Therefore, the Veteran is appropriately rated at a 10 percent 
evaluation.

The Veteran's disability picture during this term was not so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  The preponderance of the evidence shows that 
the Veteran's left knee disability did not result in a marked 
interference with employment, or require frequent periods of 
hospitalization.  The current schedular criteria adequately 
compensates the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for referral for consideration of extraschedular rating for 
the period between June 4, 1999 and November 22, 2001.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

From the period from June 4, 1999 to November 22, 2001, a 
rating in excess of 10 percent is not warranted for a left 
knee sprain with patella bipartita.


REMAND

For the term since November 23, 2001, VA has not met its duty 
to assist.  VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(b).  The Veteran has not been 
afforded a VA examination since November 2001.  Without a new 
examination, the Board cannot accurately assess the nature 
and extent of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
invite him to identify any treatment 
records concerning his left knee disorder 
since November 23, 2001 which have not 
been previously identified.  Following the 
receipt of the appellant's response, the 
RO should undertake appropriate action.

2.  Thereafter, the RO should schedule the 
Veteran for an orthopedic examination with 
a physician.  The Veteran's file is to be 
provided to and reviewed by the physician 
prior to the examination.  All tests, 
including range of motion tests, should be 
completed in accordance with the latest 
AMIE worksheets for rating disorders of 
the musculoskeletal system.  All findings 
should be fully documented and explained 
in detail.

The examiner is to render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the service- connected 
left knee disability.  If pain on motion 
is observed, the examiner should indicate 
the point at which pain begins.  The 
examiner is to address whether, and to 
what extent, the veteran experiences any 
functional loss due to pain and/or any of 
the other symptoms during flare-ups and/or 
with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner is to identify all 
impairments affecting the left knee.  The 
examiner should indicate whether arthritis 
is present, and whether there is recurrent 
subluxation or lateral instability.  If 
instability is present the degree of that 
impairment should be classified as either 
"slight," "moderate," or "severe."  The 
examiner should also indicate whether, in 
the left knee, there is ankylosis, 
dislocation or removal of cartilage, 
impairment of the tibia or fibula, or genu 
recurvatum.  Finally, the examiner is to 
classify the degree to which the left knee 
disorder interferes with the veteran's 
ability to work.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of what evaluation is warranted 
since November 23, 2001 for a left knee 
sprain with patella bipartita.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


